Citation Nr: 9910090	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to April 
1971.

The instant appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which granted a claim for 
service connection for PTSD and assigned a 50 percent 
disability evaluation.

The appellant, in various correspondence with the RO, has 
raised a claim for individual unemployability.  Since this 
issue has not been developed by the RO, it is referred to the 
RO for appropriate action.  The appellant's representative 
has requested that initial consideration of this issue by the 
RO be waived; however, it is not possible to waive initial RO 
adjudication under these circumstances as the claim is not 
yet in appellate status.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 19.117 (1998).


REMAND

The appellant contends, in substance, that his service-
connected PTSD is more severe than the current disability 
evaluation suggests; therefore, he believes an increased 
rating is warranted.

The August 1997 VA examination report noted that the 
appellant has been in receipt of Social Security 
Administration (SSA) disability benefits since 1994.  Records 
pertaining to the award of such benefits by the SSA have not 
been associated with the record certified for appellate 
review.  Such records may be of significant probative value 
in determining whether an increased rating is warranted.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held in Lind v. Principi, 
3 Vet.App. 493, 494 (1992), that the VA should attempt to 
obtain records from other federal agencies, including the 
SSA, when the VA has notice of the existence of such records.  
See also Murincsak v. Derwinski, 2 Vet.App. 363, 370-372 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the appellant disability 
benefits.

The August 1997 VA examination report also noted that the 
veteran "had been seeing a private physician for the past 6 
years" and indicated that the private physician had 
prescribed Prozac.  The claims folder, however, does not 
contain any records of treatment from this source.  Because 
VA has a duty to assist him in developing the facts pertinent 
to this claim, the RO should make an effort to obtain such 
records on remand.

Under VA regulations, there is a 90-day period -- "following 
mailing of notice to [an appellant and his or her 
representative] that an appeal has been certified to the 
Board for appellate review and that the appellate record has 
been transferred to the Board, or until the date the 
appellate decision is promulgated by the Board . . . 
whichever comes first" -- during which an appellant may 
submit additional evidence to the Board.  38 C.F.R. 
§ 20.1304(a) (1998).  If additional evidence is submitted 
during this time, the Board reviews it in light of the claims 
on appeal and decides whether review by the RO in the first 
instance is required.  38 C.F.R. § 20.1304(c) (1998).  If 
additional evidence is submitted after the 90-day period, the 
Board may not accept such evidence except when appellant 
demonstrates on motion that there was good cause for the 
delay.  The motion must be in writing.  38 C.F.R. 
§ 20.1304(b) (1998).  Any pertinent evidence accepted at the 
Board without the benefit of RO consideration must be 
accompanied by a written waiver.  Id.

In this case, the veteran was notified of the certification 
and transfer of the appellate record by letter dated February 
25, 1998.  38 C.F.R. §§ 19.36, 20.1304(a) (1998).  The 
appellant's representative submitted additional medical 
records to the Board in September and November 1998.  This 
evidence was received more than ninety days after the 
certification of appeal and transfer of records to the Board.  
These records included records pertaining to the veteran's VA 
PTSD treatment.  The appellant's representative noted that 
the veteran requested that the evidence be associated with 
the claims folder and further indicated that consideration of 
the evidence by the RO was waived.  Nothing that can be 
construed as a written motion for good cause as to why the 
Board should accept the additional evidence received in 
September and November 1998 has been submitted.  38 C.F.R. 
§ 20.1304(b) (1998).

Thus, under the regulations, the Board would ordinarily have 
no basis for accepting the additional evidence received.  
However, as this case is being remanded for other reasons, 
the originating agency should take the aforementioned 
evidence into consideration when readjudicating the claim.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.   The RO should request the veteran to 
provide the RO with information regarding 
any evidence of treatment or evaluation 
of his PTSD that has not already been 
made part of the record and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  The RO should in 
particular make an effort to obtain all 
pertinent records of private treatment 
mentioned during the August 1997 VA 
examination in addition to any VA 
treatment the veteran may have received.

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

Thereafter, the originating agency shall readjudicate the 
claim.  If the claim is not allowed, the RO should provide 
the appellant and his representative with an appropriate 
supplemental statement of the case, indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.

This REMAND is to develop evidence and afford due process.  
The Board of Veterans' Appeals (Board) intimates no opinion 
as to the final outcome warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



